DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
The claim objections have been withdrawn in view of the claim amendment. 
The 35 U.S.C. 112(b) rejection has been withdrawn in view of the claim amendment.

Response to Arguments
Applicant's arguments filed 05/20/22 have been fully considered. Although there might be differences between Applicant’s invention and the cited prior art, the current claims have not successfully captured these differences to render the claims clearly distinguishable from the cited prior art as explained in more detail below.
In response to Applicant’s argument that Jung merely describes that the data tracker 110 includes multiple functions to accomplish processes and does not disclose the features of "... the flow-based programming developing a program by combining modules executing respective processes, ... extract[ing] second data through inputting first data including sensitive information of a first type into a first module that executes a first process; [and] determine[ing], based on a result of executing a second process on the second data by a second module stored in association with the sensitive information of the first type, whether or not the sensitive information of the first type is included in the second data, the second module executing the second process that determines whether or not the sensitive information of the first type is included" as recited in claims 1, 6, and 11 (pages 9-10 of Remarks), Examiner acknowledged Applicant’s perspective but respectfully disagreed for the following reasons.
Firstly, it should be noted that the claim does not further recite the specifics (e.g. type or structure) of the term “module”, this term broadly covers any function/code/instructions that perform certain action/task/operation (process) associated with some data.  In addition, since the claim also does not further clarify how the modules are being combined to develop a program, any form of cooperation/collaboration/linking/mixing/association of functions/code/instructions will be covered.  Furthermore, the feature of “the flow-based programming developing a program by combining modules executing respective processes” is only recited in the preamble of the claim and does not even include “first module” and “second module”.  Lastly, since the claim does not further recite the specifics (e.g. type) of the “first process” and “the second process”, these terms broadly cover any type of actions/tasks/operations.
Secondly, Jung discloses “The computer system 100 generally includes memory 102 coupled to one or more processors 104. Memory 102 may store the instructions and data used for tracking the sensitive data while the processor 104 executes those instructions to process the data. In particular, memory 102 may store instructions for the sensitive data tracker 110 and the target application 112. Memory 102 may also store components of the operating system 114 (e.g., the operating system kernel) and the dynamic binary translator 116. Memory 102 may further store the application user data 120 including the tainted data 122 as the data is processed and tracked” (fig. 1, ¶17).  Thus, Jung discloses a flow-based programming developing a program for processing and tracking sensitive data as it is being processed by combining the instructions (first module) used for processing (first process) the sensitive data and the instructions (second module) used for tracking (second process) the sensitive data.  
Jung additionally discloses inputting user input data 121 including the sensitive information marked as tainted data 122 into the target application 112 or the instructions (the first module) used for processing (the first process) the sensitive data to provide output data 123 on output channel(s) (e.g. fig. 2, ¶24, 26).  Moreover, Jung discloses extracting the output data 123 on the output channel(s) and determining, by the sensitive data tracker 110 or the instructions (the second module) used for tracking (the second process) the sensitive data, if the extracted output data 123 includes the tainted data 122 (e.g. fig. 2, ¶24, 47).
For at least the above reasons, Jung does disclose or suggest the features of "... the flow-based programming developing a program by combining modules executing respective processes, ... extract[ing] second data through inputting first data including sensitive information of a first type into a first module that executes a first process; [and] determine[ing], based on a result of executing a second process on the second data by a second module stored in association with the sensitive information of the first type, whether or not the sensitive information of the first type is included in the second data, the second module executing the second process that determines whether or not the sensitive information of the first type is included" as recited in claims 1, 6, and 11.

In response to Applicant’s argument that Jung merely describes that the data tracker 110 includes multiple functions to accomplish processes and does not disclose the features of "... the flow-based programming developing a program by combining modules executing respective processes, ... extract[ing] second data through inputting first data including sensitive information of a first type into a first module that executes a first process; [and] determine[ing], based on a result of a second process previously performed on data output from the first module by a second module stored in association with the sensitive information of the first type, whether or not the sensitive information of the first type is included in the second data, the second module executing the second process that determines whether or not the sensitive information of the first type is included" as recited in claims 5, 10, and 15 (pages 11-12 of Remarks), Examiner acknowledged Applicant’s perspective but respectfully disagreed for similar reasons as explained above with respect to claims 1, 6, and 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 20110145918).

Claims 1 and 6, these claims are rejected for similar reasons as in claims 11.

Claims 2 and 7, these claims are rejected for similar reasons as in claims 12.

Claims 5 and 10, these claims are rejected for similar reasons as in claims 15.

Claim 11, Jung discloses An information processing apparatus that executes flow-based programming, the flow-based programming developing a program by combining modules executing respective processes, the information processing apparatus comprising: a memory; and a processor coupled to the memory, (e.g. fig. 1, ¶17) the processor being configured to: 
extract second data through inputting first data including sensitive information of a first type into a first module that executes a first process; (e.g. fig. 2, ¶24, 26: extracting output data 123 on output channel(s) from processing by target application 112 on user input data 121 including sensitive information marked as tainted data 122)
determine, based on a result of executing a second process on the second data by a second module stored in association with the sensitive information of the first type, whether or not the sensitive information of the first type is included in the second data, the second module executing the second process that determines whether or not the sensitive information of the first type is included; and (e.g. figs. 1-2, ¶24, 47: determining by the sensitive data tracker 110 if the output data 123 extracted from the output channels includes the tainted data 122)
output a result of the determining. (e.g. ¶47: providing a notification to the user indicating a potential leak of sensitive data and/or may log the potential leak)

Claim 12, Jung discloses The information processing apparatus according to claim 11, wherein the processor is further configured to: in response to the processor determines that the sensitive information is included in the second data, output an alert. (e.g. ¶47)

Claim 15, Jung discloses An information processing apparatus that executes flow-based programming, the flow-based programming developing a program by combining modules executing respective processes, the information processing apparatus comprising: a memory; and a processor coupled to the memory, (e.g. fig. 1, ¶17) the processor being configured to: 
extract second data through inputting first data including sensitive information of a first type into a first module that executes a first process; (e.g. fig. 2, ¶24, 26: extracting output data 123 on output channel(s) from processing by target application 112 on user input data 121 including sensitive information marked as tainted data 122)
determine, based on a result of a second process previously performed on data output from the first module by a second module stored in association with the sensitive information of the first type, whether or not the sensitive information of the first type is included in the second data, the second module executing the second process that determines whether or not the sensitive information of the first type is included; and (e.g. figs. 1-2, ¶24, 47: determining by the sensitive data tracker 110 if the output data 123 extracted from the output channels includes the tainted data 122)
output a result of the determining. (e.g. ¶47: providing a notification to the user indicating a potential leak of sensitive data and/or may log the potential leak)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20110145918) in view of Hernacki (US 9146953).

Claims 3 and 8, these claims are rejected for similar reasons as in claims 13.

Claim 13, Jung discloses The information processing apparatus according to claim 11, wherein the processor is further configured to: in response to the process determines that the sensitive information is included in the second data, store information related to the sensitive information. (e.g. ¶47)
Although Jung discloses in a case where the process determines that the sensitive information is included in the second data, store information related to the sensitive information (see above), Jung does not appear to explicitly disclose but Hernacki discloses storing the sensitive information in association with the first process. (e.g. col. 10, ll. 64-67, col. 11, ll. 1-22)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention ton incorporate the features described by Hernacki into the invention of Jung for the purpose of creating an audit trail for audit purposes.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20110145918) in view of Hernacki (US 9146953) and further in view of Sarin (US 10148694).

Claims 4 and 9, these claims are rejected for similar reasons as in claims 14.

Claim 14, Jung-Hernacki discloses The information processing apparatus according to claim 13, (see above) and does not appear to explicitly disclose but Sarin discloses wherein the processor is further configured to: determine whether or not the sensitive information is stored in association with the first process; and in response to the sensitive information is determined to be stored in association with the first process, output an alert, and not execute the determining based on whether or not the sensitive information is included in the second data. (e.g. col. 3, ll. 53-58, col. 4, ll. 15-21, col. 5, ll. 37-38: determining whether or not a given application is on a whitelist of allowed applications (i.e. an application having legitimate purposes for uploading sensitive data externally or sensitive data is supposed to be stored in association with processing by the given application), when it is determined that the sensitive data is to be stored in associated with processing by the given application, outputting an indication of the determining (i.e. an alert) to not monitor (second process) the given application)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention ton incorporate the features described by Sarin into the invention of Jung-Hernacki for the purpose of skipping the sensitive data monitoring process on an application having legitimate business purposes for handling sensitive data thereby saving processing resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

Dodke (US 10079835) discloses a computer-implemented method for data loss prevention of unidentifiable and unsupported object types may include (1) monitoring, through at least one filter, data input to an application during execution, (2) scanning, through a data loss prevention scanner, the data input to the application to detect whether the data includes sensitive data that is protected by a data loss prevention policy, (3) flagging, based on the scanning, the application as having accessed the sensitive data that is protected by the data loss prevention policy, (4) detecting that the application is requesting to output a data object in a format that obscures underlying content, and (5) performing, by a data loss prevention program, a remedial action to prevent loss of the sensitive data based on both flagging the application and detecting that the application is requesting to output the data object in the format that obscures underlying content.

Hosokawa (US 20060095762) discloses a file access request from an application program to a disk device is received. If the application program is operating as a process in a confidential mode, file access to the confidential file in the confidential folder is executed through a kernel, by rewriting a specified file path name with a file path name corresponding to the confidential folder below the confidential root directory. If the application program is operating as a process in the normal mode, file access to the confidential file in the confidential folder is not permitted.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRONG NGUYEN whose telephone number is (571)270-7312.  The examiner can normally be reached on Monday through Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436